DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 8-13, and 16 are pending.
	Claim 3 remains withdrawn as being drawn to non-elect groups or species.
	Claims 1, 6, 8, 9, 12, and 13 are currently amended.
	Claims 14 and 15 are newly cancelled.
	Claim 16 is newly added.
	Claims 1, 2, 4-6, 8-13, and 16 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
The rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Sikuljak et al (WO 2015/055757) is withdrawn in view of Applicant’s cancellation of said claim.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Sikuljak et al (WO 2015/055757) is withdrawn in view of Applicant’s cancellation of said claim.

Rejections Maintained and Made Again – in view of Applicant’s Amendments and Newly Added Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8-13, and 16 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikuljak et al (WO 2015/055757)(IDS Reference).
Sikuljak teaches a method of treating corn seeds utilizing a compound of formula (I) (see entire document, for instance, the paragraph bridging pages 2 and 3, and page 8, lines 20-25).  Sikuljak teaches that the active compound is applied by dusting, coating, or drenching the seeds at a rate of preferably 5-100g per 100 kg of plant seeds (see entire document, for instance, page 6, lines 20-23). 
With regard to the limitations directed to how the increased resistance is determined and the increased germination rate of the cereal seed, it is noted that the increased resistance and increased germination rate of the cereal seed is an inherent property of the method.  
With regard to the specific effects of the method, it is hornbook law that merely recognizing something that was not known before is insufficient to render an old process again patentable. In re Cruciferous Sprout Litig., 301 F.3d 1343, 1351, 64 USPQ2d 1202, 1208 (Fed. Cir. 2002). See also In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Omeprazole PatentLitig., 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007). It is the opinion of the Examiner that the recitation of the "increasing the resistance" step in claim 1 does not distinguish the claimed method over Sikuljak because merely recognizing that the compounds increase the resistance does not change how the process is performed. The only difference is that applicants have recognized an inherent result of an old process which may not have been known before.  Further, In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), states “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  The MPEP also indicates that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987).  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628, 632-33, 2USPQ2d 1051, 1054 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), the burden of proof in the present case is limited to establishing that Sikuljak disclose the same process.  The examiner does not have the additional burden of proving that Sikuljak recognized application of the composition to seeds would result in an increased resistance to abiotic stress, that property was inherently possessed by the composition comprising the compound of formula (I) in the disclosed process, and, thus Sikuljak’s process anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-6, 8-13, and 16 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikuljak et al (WO 2015/055757)(IDS Reference).
Sikuljak teaches a method of treating corn seeds utilizing a compound of formula (I) (see entire document, for instance, the paragraph bridging pages 2 and 3, and page 8, lines 20-25).  Sikuljak teaches that the active compound is applied by dusting, coating, or drenching the seeds at a rate of preferably 5-100g per 100 kg of plant seeds (see entire document, for instance, page 6, lines 20-23).  
Sikuljak, while teaching the instantly claimed active method steps, does not directly teach all of the “determined by” limitations.  It is noted that these limitations are not a required aspect of the claim, however, for the purposes of compact prosecution, they are being addressed herein.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claimed invention, to determine the effects of the method of Sikuljak.  It is noted that since a product cannot be separated from its properties, therefore, an identical composition utilized in an identical manner to the instantly claimed method would necessarily result in identical results.  Therefore, one of ordinary skill would have observed the same features of increased germination rate of the cereal seed as set forth in the “determined by” steps.
It is noted that the MPEP states in In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990), that “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  Further, MPEP 2145(II) states ““[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)”

Response to Arguments
It is noted that the rejections under 102 and 103 are argued together, and therefore, will be responded to together.
Applicant argues in the Remarks filed 07/15/2022 that the claims require that the increased resistance is determined by particular features.  Applicant’s argument is not found persuasive.  Specifically, the only active method step is the treating (applying) step.  The results of said treatment are inherent characteristics that necessarily results from performing the active method step.  It is noted that the cause of the abiotic stress does not effect the way the prior art reads on the instantly claimed invention since the results of the active method step would result in the same effects based on the composition and the plant population being the same.  
Applicant further argues that the prior art utilizes the composition for treating biotic stress instead of abiotic stress.  It is noted that the prior art is teaching utilizing the same composition, on the same population, in the same amounts.  Therefore, the results of the method would necessarily occur.  It is noted that the prior art composition can be administered where there are pests, or preventatively, before there are pests.  
Applicant again utilizes an analogy to a medical Application, where a drug is utilized in two distinct methods to treat different conditions in different patient populations.  Applicant’s argument is not found persuasive for several reasons.  First, it is noted that the fact pattern set forth in the analogy is divergent from the instant fact pattern in a very significant way.  Specifically, as opposed to being directed to different patient populations, in the instant Application, the populations being treated are identical, namely, corn seeds.  Therefore, the composition, the amounts, and the patient population are identical.  As such, the analogy is not persuasive.  
The second reason that Applicant’s argument is not found persuasive is that the corn seeds of the prior art necessarily undergo whatever beneficial effect that makes them resistant to abiotic stress, just like the corn seeds of the instant claims.  Following the only active method step, the prior art composition would inherently have the same properties that result from said method.
For at least these reasons, Applicant’s arguments are not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611